



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Madden, 2012 ONCA 247

DATE: 20120418

DOCKET: C55162

Rosenberg, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Michael Madden

Appellant

Richard Litkowski, for the appellant

J. Sandy Tse, for the respondent

Heard and endorsed: April 17, 2012

On appeal from sentence imposed by Justice Joe De Filippis
    of the Ontario Court of Justice, dated November 24, 2011.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the trial judge did not err in principle in rejecting the
    joint submission. It was open to the trial judge to find that the proposed
    sentence was contrary to the administration of justice. The appellant was
    serving an intermittent sentence with respect to an offence involving this same
    victim when he committed this offence. As the trial judge observed, specific
    deterrence was an overwhelming consideration and would not have been achieved
    by the joint submission. Saving the victim from having to testify was an
    important consideration but it could not justify the sentence that was proposed
    in this case.

[2]

While leave to appeal sentence is granted, the appeal is dismissed.


